UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):January 24, 2012 MONSANTO COMPANY (Exact Name of Registrant as Specified in its Charter) Delaware 001-16167 43-1878297 State of Incorporation (Commission File Number) (IRS Employer Identification No.) 800 North Lindbergh Boulevard St. Louis, Missouri63167 (Address of Principal Executive Offices)(Zip Code) Registrant's telephone number, including area code:(314) 694-1000 Not Applicable (Former Name or Former Address, If Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13a-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders. At the Company’s 2012 Annual Meeting on January 24, 2012, of the 535,345,158 shares outstanding and entitled to vote, 451,964,521 shares were represented, constituting a 84.42% quorum.The final results for each of the matters submitted to a vote of shareowners at the Annual Meeting are as follows: Item No. 1: All of the board’s nominees for director were elected to serve until the Company’s 2015 Annual Meeting or until their respective successors are elected and qualified, by the votes set forth in the table below: Nominee For Against Abstain Broker Non-Votes Janice L. Fields Hugh Grant C. Steven McMillan Robert J. Stevens Item No. 2: The appointment of Deloitte & Touche LLP as the Company’s independent registered public accounting firm for fiscal 2012 was ratified by the shareowners, by the votes set forth in the table below: For Against Abstain Broker Non-Votes 0 Item No. 3: The shareowners approved, on an advisory (non-binding) basis, executive compensation, by the votes set forth in the table below: For Against Abstain Broker Non-Votes Item No. 4: The Monsanto Company 2005 Long-Term Incentive Plan (as Amended and Restated as of January 24, 2012) was approved by the shareowners, by the votes set forth in the table below: For Against Abstain Broker Non-Votes Item No.5: The shareowners did not approve the shareowner proposal presented at the meeting requesting a report on certain matters related to GMO products, as evidenced by the votes set forth in the table below: For Against Abstain Broker Non-Votes SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MONSANTO COMPANY Dated:January 24, 2012 By: /s/ Jennifer L. Woods Name:Jennifer L. Woods Title:Assistant Secretary
